Title: To John Adams from Joseph Ward, 4 September 1777
From: Ward, Joseph
To: Adams, John


     
      Sir
      Camp at Wilmington Sept. 4th, 1777
     
     Yesterday a severe skirmish happened between a party of seven hundred of our Troops and two or three thousand Barbarians, it is said we lost forty or fifty and the Enemy more, but the superiority of their numbers obliged our men to retreat; the Enemy advanced and are now encamped three or four miles below Christiana Bridge, with the greatest part of their Troops. These accounts I receive from others, being so much engaged to complete if possible the muster of the Army for this month before action comes on, that I have not had time to reconnoitre any since the Enemy landed. It gives me pain that so much of the Country between the Enemy and us is exposed to their ravages, but I confide in the wisdom of the General and conclude there is no ground near where they landed proper for us to make a stand; the ground where our Army is now posted is very good, and I hope we shall defend it with a spirit becoming our Cause. I am apprehensive the Enemy will bring some of their large Ships up the River to fecilitate their approach to this place, as they may annoy the Town from their Ships and not be exposed to our fire but very little, we having no heavy Cannon nor Mortars. The spirit of the Army and Militia appears well at present, and I conceive we have an animating prospect of success, but the events of war are always uncertain, and the confident hopes of men have so often been blasted that we ought to provide for a defeat, while at the same time we are determined “through God to do valiantly.”
     I am sorry that there should be any occasion to enquire into the conduct of Genl. Sullivan, but hope and believe his conduct will bear examination. I conjecture there will be no time for Courts Martial to try Generals until this Campaign is over.
     I am waiting for the Returns from the Northward to complete my General Abstract of Musters taken to the first of August. I am Sir Your most Obedient Humble Servant
     
      Joseph Ward
     
     
     
      September 6
     
     Yesterday the main Body of the Army moved to Newport and encamped between that Town and White Clay Creek; the Enemy have remained very still for several days, but we expect they will attack us very soon, perhaps tomorrow.
     If we should be routed in the first engagement, unless the Country should word omitted their spirits, they might rally and joined with the remainder of our Army, might infallibly destroy the Enemy before they could reach Philadelphia; we cannot fail if the people in general do their duty, for if we behave with any spirit we must destroy so many of the Enemy that the remainder may easily be checked, even by the militia. I hope Congress will not remove until it shall be certain (which I trust will never be the case) the Enemy will get to the City, as their remove would intimidate the timid and produce bad effects. If we should have a bloody Battle and lose thousands, with some of our best Generals and other Officers, it would require some animating spirits to rekindle the spirit of the people, and who so proper as those who compose the Supreme Council of the States? But this is only the humble opinion of your very humble Servant.
     God grant, that in my next I may give you an account of a complete Victory obtained over Howe. Amen.
    